        Case 1:18-cv-00773-PGG Document 138 Filed 04/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOM LANGE COMPANY, INC.,

                      Plaintiff,
                                                         DEFAULT JUDGMENT
              - against -
                                                             18 Civ. 773 (PGG)
CLASSIC PRODUCE, INC. and VIANNEY
CAPELLAN,

                            Defendants.

T C MARKETING, INC.; KINGS RIVER
PACKING LP; and DUDA FARM FRESH
FOODS, INC.,

                      Intervening Plaintiffs,

              - against -

CLASSIC PRODUCE, INC. and VIANNEY
CAPELLAN,

                            Defendants.

IRIGOYEN FARMS, INC.,

                     Intervening Plaintiff,

              - against -

CLASSIC PRODUCE, INC. and VIANNEY
CAPELLAN,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              For the reasons explained at the April 15, 2021 hearing, Plaintiff Tom Lange

Company’s motion for a default judgment against Defendant Classic Produce, Inc. is granted.

Plaintiff Tom Lange Company has a valid claim under the trust provisions of the Perishable
          Case 1:18-cv-00773-PGG Document 138 Filed 04/19/21 Page 2 of 3




Agricultural Commodities Act of 1930 (“PACA”), as amended, 7 U.S.C. § 499e(c) against

Defendant, Classic Produce, Inc. in the total amount of $596,705.60. The Clerk of Court will

enter judgment in favor of Tom Lange Company and against Classic Produce, Inc. as follows:

$365,412.30 in damages and $231,293.30 in pre-judgment interest. Post-judgment interest will

accrue at the statutory rate until the judgment is paid in full.

                   Intervening Plaintiff T C Marketing, Inc.’s motion for a default judgment against

Defendants Classic Produce, Inc. and Vianney Capellan is granted. The Clerk of Court will enter

judgment against Classic Produce, Inc. and Vianney Capellan, jointly and severally, as follows:

$320,446.15 in damages, $193,440.37 in pre-judgment interest, $16,209.20 in attorneys’ fees,

and $131.96 in costs. Post-judgment interest will accrue at the statutory rate until the judgment

is paid in full.

                   Intervening Plaintiff Kings River Packing, LP’s motion for a default judgment

against Defendants Classic Produce, Inc. and Vianney Capellan is granted. The Clerk of Court

will enter judgment against Classic Produce, Inc. and Vianney Capellan, jointly and severally,

for $151,090.00 in damages. Post-judgment interest will accrue at the statutory rate until the

judgment is paid in full.

                   Intervening Plaintiff Duda Farm Fresh Foods, Inc.’s motion for a default

judgment against Defendants Classic Produce, Inc. and Vianney Capellan is granted. The Clerk

of Court will enter judgment against Classic Produce, Inc. and Vianney Capellan, jointly and

severally, as follows: $101,569.20 in damages, $60,789.54 in pre-judgment interest, $5,137.70

in attorneys’ fees, and $41.83 in costs. Post-judgment interest will accrue at the statutory rate

until the judgment is paid in full.




                                                    2
         Case 1:18-cv-00773-PGG Document 138 Filed 04/19/21 Page 3 of 3




                Intervening Plaintiff Irigoyen Farms, Inc.’s motion for a default judgment against

Defendants Classic Produce, Inc. and Vianney Capellan is granted. The Clerk of Court will enter

judgment against Classic Produce, Inc. and Vianney Capellan, jointly and severally, as follows:

$98,308.65 in damages and $72,088.94 in pre-judgment interest. Post-judgment interest will

accrue at the statutory rate until the judgment is paid in full.

                The Clerk of Court is directed to terminate the motions (Dkt. Nos. 110, 115, and

134), enter judgment, and close this case.

Dated: New York, New York
       April 19, 2021




                                                   3
